STIPULATION
_On this day came the claimant, Etta M. Branham, by counsel, Chad Berry, and respondent, West Virginia Department of Transportation, Division of Highways, by counsel, Andrew F. Tarr and Xueyan Zhang, and announced to the Clerk of the Court of Claims that the parties have agreed to stipulate to the above-referenced claim . Specifically, the parties stipulate to the following:
1. On October 28, 1998, Etta M. Branham was a pedestrian walking on Division Road in Huntington, West Virginia, who fell in an area of the road where a portion of the asphalt had been broken off.
*522. As a result of her fall, Ms. Branham suffered injuries to her right ankle.
3. The Division of Highways is responsible for the maintenance- of the portion of Division Road in Huntington, West Virginia, where Ms. Branham was injured.
4. Respondent concedes that it had at least constructive notice that the portion of Division Road where Ms. Branham was injured was in a somewhat deteriorated condition at the time of her injury.
5. Respondent acknowledges that there is a moral obligation on its part to provide some compensation to the claimant for her injuries.
6. Respondent agrees to settle this claim and reimburse Etta M. Branham in the total amount of $6,000.00 (Six Thousand Dollars) for her injuries.
7. The parties to this claim agree that the total sum of $6,000.00 paid by the respondent in Claim No. CC-99-380 acts as a full and complete settlement, compromise and resolution of all matters in controversy in said claim and as full and complete satisfaction of any and all past and future claims claimant may have against respondent arising from the matters described in this claim.
WHEREFORE, in accordance with the agreement contained in the stipulation, this Court makes an award of $6,000 (Six Thousand Dollars) to Etta M. Branham in Claim No. CC-99-380.
Entered this 18lh day of December, 2001.
David M. Baker /s/
Presiding Judge